Exhibit 10.1

 

 

Amended Notice of Stock Option Grant

Unwired Planet, Inc.

 

ID: 94-3219054

 

20 First Street, First Floor

 

Los Altos, CA 94022

 

 

Boris Teksler

Option Number:

N/A

60 Doud Drive

Plan:

N/A

Los Altos, CA 94022

Vesting Commencement Date:

June 1, 2015

 

Amended Notice Date:

June 15, 2016

 

 

Having received the affirmative vote of a majority of the Company’s stockholders
of record at a special meeting held on June 15, 2016, this Amended Notice now
amends and replaces the “Termination Period” section of your original Notice of
Stock Option Grant with the following:

 

Termination Period

 

This Option, to the extent then exercisable, may be exercised for a period of 12
months after termination of your service in any capacity (either as an employee,
member of the Board of Directors or as a consultant).  You are responsible for
keeping track of these exercise periods.  The Company has no duty to, and will
not, provide further notice of such periods.

 

Except as amended herein the original Notice of Stock Option Grant remains
unchanged and in full force and effect.

 

Acknowledgement and Agreement

 

By signing below, you agree to all terms applicable to your stock option grant
provided to you in writing.

 

Please sign this Amended Notice and return an original copy to Kathlene Smith by
regular mail, or you may scan and email the document to her.

 

 

 

/s/ Boris Teksler

6/15/2016

 

/s/ Richard S. Chernicoff

15 Jun 2016

 

Boris Teksler

Date

 

Richard Chernicoff

Date

 

 

 

Chairman of the Board

 

 

--------------------------------------------------------------------------------